Title: To George Washington from Tobias Lear, 12 September 1790
From: Lear, Tobias
To: Washington, George



Sir,
New York September 12th 1790

I have been honored with your letter of the 5th instant; and am happy to find by accounts of your departure from Philadelphia, that Mrs Washington’s indisposition was not such as to retard your journey, which you had some apprehensions of when you wrote. As the weather for the week past has been pleasant, I trust the wishes of your friends have been answered in your having had an agreeable journey to Mount Vernon.
The arrangements which are made with respect to Mr Morris’ house appear to be such as will render it a more commodious and eligible dwelling than you had reason to expect on your first settlement in Philadelphia. The people here appear

pleased with the prospect of your being so well accommodated; and the circumstance of its being in Mr Morris’ house does not seem to be noticed here in the manner which there was reason to think it might, from the idea that was formed of Mr Morris’ agency in the removal of the Government.
When I get to Philadelphia I shall not fail of giving the attention you desire to your Coach which is in the hands of Mr Clark.
Colo. Biddle’s draft for the cost of the wood shall be honored at sight.
Upon the best consideration which I have been able to give the subject of the removal of the women servants of the family, (with a full knowledge of the circumstances of the case) the following seems to be the best disposition. Mrs Lewis, her daughter and one of the House maids (Peggy) who does not wish to go to Philadelphia will be discharged at the end of the month. Fidus’ wife is desireous of going to Philadelphia; but her situation will not permit her to do service in the family after she gets there; and she does not think she shall come into the family again when her circumstances might permit; for she says she finds herself, in point of constitution, unequal to the services which a woman in her station should perform in this family, and her father who lives in Jersey has promised to assist her with something. She has been a faithful and industrious servant since her residence in the family, and Fidus has not his superior, upon every account, in his station; I would therefore (unless you think proper to direct otherwise) permit her to go in the Vessel with the servants, but she will not be upon wages after this month, and when she gets to Philadelphia she will provide for herself. James’ wife has not been in the family for some months past; and I understand from Mr Hyde, that she does not intend to come into it again, as she finds it necessary to attend to her three children. She wishes to go to Philadelphia with the Servants; but I shall wait your order before I give her an answer. She has no means of subsisting here, and depends upon James’ wages for support. The Washer Women are desireous of continuing in the family. Fanny, the principal, has four children which must go with her. This is an objection to her going. But, on the other hand, Mrs Hyde informs me that she understands her business perfectly—is very diligent—can, and does do more at washing &c. in a day than most women—is œconomical in the use of such things as

are used in washing—and, that she is perfectly honest & exact in the return of such things as are sent to the wash house. This last is a weighty consideration in a family where so many things are committed to her charge as are in this; and so far as I have had an opportunity of making any observations with respect to this woman, they agree with the above information. Her children, she says, shall be no incumbrance to the family after they get to Philadelphia; and I have been as particular as I could in learning how she had supported them in this place, and it appears that she has been cautious of carrying anything to them from the family or suffering them to come often to the house, lest it should be an objection to her being employed in the family. Her husband follows the sea, and from his wages gives some little assistance to the support of their children, but it is very small. I have mentioned these circumstances thus fully that you may be able to see upon what ground I should decide upon her going to Philadelphia with the family; which I shall do unless I receive your orders to the contrary. The other washer woman appears to be a decent good woman in her place and has no incumbrances.
I have questioned Mr Hyde upon the subject of his continuance in the family; and he observes that he wishes to continue in it himself, if his services are acceptable; but that Mrs Hyde does not think that she can continue, as she finds the duties which she must necessarily perform are more than she can do consistent with her health. These duties are, generally, superintending the women of the family in washing the linen—cleaning the house &ca—taking care of the linen of the family—preparing the desert for dinners—making Cake, tea & Coffee—and assisting Mr Hyde in such parts of his duty as lay within the house. As she has not been accustomed to duties of this kind in so large a family she finds that she shall not be able to continue them on account of her health. Mr Hyde says he shall not think of going to Philadelphia at your Expence unless he continues in the family. And in case it should be determined that he goes I will have articles entered into. I have begun a comparison of his accounts with Fraunces’; but have not had time to go so fully into them as I intend to do in the ensuing week. I have found, however, in the course of the investigation that Hyde’s exceeds Fraunces’ perhaps 4 or 5 pounds per week in the same season

of the year; but there are causes which may account for it. When we lived in Cherry Street, we could not have more than 12 or 15 persons to dine weekly, exclusive of our own family. Since we have been in Broad way there has seldom been less than 20. The Price of bread has likewise risen at least 30 per Cent—We have had the addition of two persons to the family—viz.—Mrs Hyde and one House maid; the house in Broad way requiring more work in cleaning &ca than that in Cherry Street. We have had some extraordinary dinners, and the Company which has visited Mrs Washington on friday evenings has been much more numerous than it could be in the other house. All these things combine to swell the bills; and altho’ they have undoubtedly occurred to you, yet I thought it proper to mention them, as I had noted the difference of the bills. I have had no cause to suspect Mr Hyde’s honesty in his accounts; and so far as relates to the furniture, Linen, china &ca under his care, he seems to have been very careful of it; and on a late inspection every thing appears to be in good order, and much less china and glass destroyed than one could expect—in so large a quantity; and the pieces of those broken are all produced. The Porter and fruit seem to be two articles in which he much exceeds Fraunces. The former he accounts for in the consumption at table, and the regular demand of the Gentlemen in the evening; of which he says he has lately kept a regular account and it will avarage one dozen per week. The fruit he says has been more frequently asked for than formerly, and he is obliged to furnish it. I have made these observations which occurred to me in the course of the investigation of the accounts, as I thought it might not be amiss for you to have them brought to view. If any thing worthy of notice should appear in the further investigation, you will be informed of it.
I have got all the furniture of the large drawing room packed up in such a manner as I think will completely secure it from injury. All the large looking glasses are also in order for shipping; and we shall next pack up the Table Ornaments in the same manner in which they came. By or before the first of October we shall be ready to remove; I shall then engage two of the Packets (by the trip) which ply between this place and Philadelphia to take the things on board, and distribute the Servants between them.
I have spoken to Mr Macomb about the House in order to

know if he intended to remove into it when we left it. But he seems to think he shall not ’till the first of may next, unless he can get a tenant for the House which he now occupies; and as to the buildings which have been erected at your expense, he will not say whether he will allow any thing for them or not; however I have informed him that if he does not determine upon it soon I shall sell them for the most I can, and let the purchaser take them away before the first of may.
There has been no late arrival here from Europe, and we are still in the dark as to the issue of matters between G. Britain and Spain.
I have asked the opinion of Colo. Hamilton and General Knox respecting the Sum (if any) to be given to John A. Dingwell for his information. Colo. Hamilton seems to think it a mere catch-penny scheme and not worth notice; and that any reward given therefor would only serve to bring forward other things of a similar nature & of as little importance. Genl Knox thinks some small sum (perhaps 30 or 40 dolls.) should be given him, that if there is anything in his information, and matters of more importance with respect to it should come to his knowledge he might be induced to reveal them. As there is this difference of opinion I shall do nothing in the business ’till I receive your orders. Dingwell has not called upon me since your departure.
Colo. Humphryes sailed on the third Inst. and has had very favourable weather since.
Mrs Lear joins me in most respectful compliments to Mrs Washington and yourself; and kindest love to the children; to which I beg leave to add my best wishes and affectionate remembrance to my Virginia Friends. With the highest respect & warmest attachment I have the honor to be Sir Your obliged & Very humble Servt

Tobias Lear


P.S. General Knox set out for Boston on Wednesday next, with Mrs Knox and her family. He expects to be absent about three weeks.

